Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/552,302, filed on 8/27/2019 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 10, and 15 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
Information Disclosure Statements (IDS)
	References cited in the IDS filed on 8/27/2019 have been considered by the examiner.
Allowable Subject Matter
Claims 2-4, 9, 11, 14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner recommends utilizing any limitations from dependent claims 16-20 to put the case in better form for allowance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (US 2021/0026542 A1) hereinafter Carlson.
As to claim 1, Carlson teaches an apparatus (see device 100 in Fig. 1A and para. [0018]-[0019]), comprising: 
a memory array (see array 117 in Fig. 1A and para. [0021] “the memory components 115 include arrays 117 of memory cells”); 
peripheral circuitry (see control logic 112 in Fig. 1B) coupled to the memory array and comprising a command decoder (see decode 118 in Fig. 1A and command decode 103 in Fig. 1B) configured to receive a trigger to perform an authentication sequence (see para. [0027] “In operation (e.g., during power-up), a fuse array broadcast can occur in which information stored in fuse array 111 is sent to various components of the memory device 110 (e.g., memory banks 115). Each memory component 115 is configured to decode the signals provided in the broadcast (e.g., via decode circuitry 118) to determine the type of signal (e.g., row fuse signal, column fuse signal, option fuse signal, etc.) and latch (via latches 122) the signals locally. As noted above, the fuse array information can be unique to a memory device, which can allow the information (or a portion thereof) to be used to authenticate the memory device.”); 
a first portion of the peripheral circuitry coupled to the memory array (see Fig. 1B, authentication circuitry 109) and configured to, responsive to receipt of the trigger, perform the authentication sequence (see para. [0027] “…the authentication circuitry 109 can capture (e.g., via latches not shown in FIG. 1B) the fuse array information as it is broadcasted to the memory components 115. The authentication circuitry 109 can then compare the captured fuse information to the authentication code previously stored in register 107. A match indicates the memory device is authentic, while a mismatch indicates the memory device is not authentic.”); and 
a second portion of the peripheral circuitry coupled to the memory array and configured to, responsive to an error of the authentication sequence, log the error of the authentication sequence in circuitry by degrading one or more components in the second portion of the circuitry (see para. [0031] “…If the first memory device receives a verified response from the next memory device (e.g., the memory device to which the first memory device sent the request), the first memory device can store an authentication status indicating that the next memory device is authentic. In contrast, if the first memory device receives a non-verified response or no response to the authentication request from the next memory device, the first memory device can store an authentication status indicating that the next memory device is not authentic.”; see para. [0032] “The device to device authentication procedure can continue for the remaining memory devices with each memory device providing an authentication request to the next memory device. The memory device that provides the authentication request can store an indication of an authentication status of the memory device to which the authentication request is provided, with the authentication status being based on whether or not the memory device that provides the authentication request receives a verified response from the memory device to which the authentication request is provided. The controller (e.g., 102) can then determine an authentication status of the plurality of memory devices (e.g., the memory module) based on the respective authentication statuses stored in the plurality of memory devices.”; The examiner views recording the authentication statuses in the plurality of memory devices as equivalent to the degrading.)
Claims 10 and 15, respectively, have similar limitations as claim 1 and thus are rejected under the same rationale as claim 1.
As to claim 5, in view of claim 1, Carlson teaches wherein the first portion of the peripheral circuitry comprises logic configured to perform the authentication sequence to authenticate a process executed by a processing resource (see para. [0031]-[0032]).
As to claim 6, in view of claim 1, Carlson teaches wherein the first portion of the peripheral circuitry comprises logic is configured to perform the authentication sequence to unlock the apparatus (see para. [0038] “The memory device can be unlocked (e.g., placed in an accessible state) by being authenticated. For example, a memory device can be authenticated by providing a matching authentication code to the memory device which can be compared against the authentication code stored in the register 207.”)
As to claim 7, in view of claim 1, Carlson teaches further comprising at least one of a nonvolatile memory, a fuse in the peripheral circuitry, or a portion of the memory array, or any combination thereof, configured to store failed authentication attempts based on the error (see para. [0032] “. The controller (e.g., 102) can then determine an authentication status of the plurality of memory devices (e.g., the memory module) based on the respective authentication statuses stored in the plurality of memory devices.”)
As to claim 8, in view of claim 5, Carlson teaches wherein the trigger to perform the authentication sequence is powering on the apparatus or powering down the apparatus (see para. [0035] “Example sequence 230 can be initiated upon a power up of the memory device. Upon power up, fuse array information can be captured (e.g., during a broadcast to memory banks of the device) by authentication circuitry of the memory device (e.g., authentication circuitry 109).”).
As to claim 12, in view of claim 10, Carlson teaches wherein degrading the first circuitry and the second circuitry further comprises degrading the first circuitry and the second circuitry to reflect multiple attempts at the first authentication sequence and the second authentications sequence (see para. [0031]-[0032]).
As to claim 13, in view of claim 12, Carlson teaches further comprising, responsive to multiple first errors of the first authentication sequence and the second authentication sequence, degrading the first circuitry a first plurality of times and the second circuitry a second plurality of times (e.g., recording every failed attempts of authentication; see para. [0031]-[0032]).

Relevant Prior Art
Hsiao et al. (US 2017/0308432 A1) discloses decoding method involving reading a target physical unit to obtain first target data. A first decoding operation is performed on the first target data. An authentication physical unit is read to obtain first and second assistance data. A first and second estimation parameter is obtained according to the assistance data. A second read voltage level is determined according to estimation parameters. The target physical unit is read to obtain second target data and a second decoding operation is performed on the second target data.
Carvounas et al. (US 2009/0164789 A1) discloses a system that utilizes a memory as a slave to a host, comprising: the host that activates at least one of a task, a function, or an operation, or a combination thereof, in a memory component based in part on authentication information respectively associated with the host and the memory component; and the memory component that comprises a plurality of memory locations and facilitates storage of data, wherein the memory component performs at least one of a task, a function, or an operation, or a combination thereof, that is offloaded to the memory component by the host.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497